Citation Nr: 0705367	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  04-32 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is eligible for VA service-connected 
disability compensation benefits.


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel




INTRODUCTION

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 decision by the RO in Manila, the 
Republic of the Philippines.  In September 2006, the Board 
remanded the appeal for further development.


FINDING OF FACT

The appellant does not have the requisite service for 
eligibility for VA service-connected disability compensation 
benefits.


CONCLUSION OF LAW

The criteria for recognition of active military service for 
VA benefit purposes have not been met.  38 U.S.C.A. § 101 
(West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is not applicable to matters 
in which the law, and not the evidence, is dispositive.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  In the 
instant case resolution of the appeal depends on 
interpretation of the statutes and regulations defining 
qualifying military service.  The veteran was advised that 
his claim was denied due to lack of verified military service 
with the U.S. Armed Forces.  He responded by pointing out 
specific records already in the claims file as proof of his 
service.  He was also advised in a September 2006 letter to 
submit any evidence in his possession.  Additionally, the 
record contains multiple documents and affidavits regarding 
his Philippine service, and multiple requests to the service 
department for verification of service.  

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  Any notice 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson, No. 02-1077 
(Vet. App. Dec. 21, 2006); see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The appellant contends, in essence, that he had qualifying 
service with the Philippine Commonwealth Army from December 
1941 to February 1946.  

Eligibility for VA benefits is predicated upon an 
individual's legal status as a veteran of active military, 
naval or air service with the Armed Forces of the United 
States.  38 U.S.C.A. § 101(2), (24) (West 2002); 38 C.F.R. §§ 
3.1, 3.6.

Service department certified recognized guerrilla service, 
and unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension or 
burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40(c) and 
(d).  Active service will be the period certified by the 
service department.  38 C.F.R. § 3.41(a), (d).

Where veteran status is at issue, the relevant question is 
whether qualifying service is shown under title 38 of the 
United States Code and the regulations promulgated pursuant 
thereto.  See Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a Department of Defense (DD) Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate United States service department under the 
following conditions: (1) The evidence is a document issued 
by the United States service department; (2) The document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate. 38 
C.F.R. § 3.203(a).

Where service department certification is required, the 
service department's decision on such matters is conclusive 
and binding upon VA.  See Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).

The record shows that the RO made three requests with the 
service department to verify the appellant's service using 
three different spellings of his last name.  Each time, the 
service department replied that the appellant had no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United 
States Armed Forces.  Thus, the Board finds that the 
appellant does not have the requisite service for eligibility 
for VA service-connected disability compensation benefits.

The Board notes that the appellant has provided various 
documents purporting to demonstrate that he had verified 
service, including a certificate from the Philippine Army.  
The Board observes, however, that such documents are not U.S. 
Armed Forces documents.  Thus, such evidence is not binding 
on VA, nor does it create a reasonable basis for disputing 
the finding of the service department.  

Given the above, there is no legal entitlement to VA service-
connected disability compensation benefits.  Accordingly, the 
claim must be denied as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

Eligibility for VA service-connected disability compensation 
benefits is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


